Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1, 8, 15 & 23 filed 03/22/2021 have been amended. Claims 1, 2, 4-9, 11-15 & 17-23 are pending and have been rejected. Claims 3, 10 & 16 were previously canceled. 


Response to Arguments
 	Applicant asserts that none of the cited references compare the client timestamp to a predetermined timestamp prior to commencing deduplication, and then commence deduplication in response to that comparison. 	However, the Examiner respectfully disagrees as Guo et al. (U.S. Patent No. 8,918,372) in column 8 lines 29-64, shows that that a received message includes a timestamp is, where it is determined whether to delete an entry based at least in part on the timestamp, wherein anything with a timestamp of more than one hour ago which determined to be too old. Guo discloses that the message is received and the timestamp is analyzed. The message is discarded based on the received timestamp of the message. The Examiner understands that in order to discard a message because of a duplicate a timestamp must be analyzed to know which message will be discarded.

 	Applicant asserts that Guo fails to disclose or suggest commencing the process of deduplication in response to determining that the client timestamp is not older than the predefined timestamp age threshold. 	However, the claim language does not disclose “commencing the process of deduplication in response to determining that the client timestamp is not older than the predefined timestamp age threshold”, the claim language disclose “…commencing a process of deduplication configured to 

 	As it is Applicant's right to claim as broadly as possible their invention, it is also the Examiner's right to interpret the claim language as broadly as possible. It is the Examiner's position that the detailed functionality that allows for Applicant's invention to overcome the prior art used in the rejection, fails to differentiate in detail how these features are unique. It is clear that Applicant must be able to submit claim language to distinguish over the prior arts used in the above rejection sections that discloses distinctive features of Applicant's claimed invention. It is suggested that Applicant compare the original specification and claim language with the cited prior art used in the rejection section above or the remark section below to draw an amended claim set to further the prosecution.
	 
	Failure for Applicant to narrow the definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant's intent to broaden claimed invention. 

	Based on the rationale explained above, the Examiner disagrees with the prior arts being silent to the claimed embodiment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8, 11-13, 15, 17-19 & 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Halla-Aho et al. (U.S. Publication 2014/0304238) in view of Guo et al. (U.S. Patent No. 8,918,372) & Suzani et al. (U.S. Patent No. 10,382,380) 

As to claim 1, Halla-Aho discloses  	receiving an incoming message at a messaging system from a messaging client on a client device (Halla-Aho, see [0033] & fig. 1, the applications allow for one or more messages to be received at the UE, such emails, SMS, MMS, IMs, etc.. The messages notify the user that one or more other messages have been received for the user to view);  	examining the deduplication token to determine whether the incoming message duplicates any existing message of the messaging system (Halla-Aho, see [0066], the message identifier with respect to the one or more hash functions, the values of the resulting bits are checked to determine whether the values indicate a representation of another message (presence of duplicate message));  	discarding the incoming message where examining the deduplication token determines that the incoming message does duplicate an existing message (Halla-Aho, see [0034] & [0039], identifiers associated with the messages can be any unique identification format or approach that allows for identifying duplicate messages, wherein the applications on user equipment detect and eliminate duplicate messages).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Halla-Aho in view of Guo in order to further modify the method of detecting duplicate messages from the teachings of Halla-Aho with the method of assigning backup data to one of a plurality of deduplication nodes from the teachings of Guo.

 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Halla-Aho in view of Guo and Suzani in order to further modify the method of detecting duplicate messages from the teachings of Halla-Aho with the method of assigning backup data to one of a plurality of deduplication nodes from the teachings of Guo and the method of network-accessible message queuing service within a service provider network from the teachings of Suzani.
 	One of ordinary skill in the art would have been motivated because it would allow network-accessible queuing services to have very high scalability in order to identify duplicate messages and reorder messages (Suzani – Column 1 lines 15-39).

As to claim 4, Halla-Aho in view of Guo & Suzani discloses everything disclosed in claim 1. Guo further discloses examining the deduplication token to determine whether the incoming message duplicates any existing message of the messaging system by comparing the client timestamp from the deduplication token to a most-recent client timestamp for the messaging client (Guo, see col. 8 lines 35-44, messages are received with timestamp, wherein a transmitting deduplication node includes in the message a timestamp when the message was sent. Receiving nodes are enable to know how old the 

As to claim 5, Halla-Aho in view Guo & Suzani discloses everything disclosed in claim 1. Halla-Aho discloses maintaining a probabilistic data structure representing a plurality of deduplication tokens received for the messaging client (Halla-Aho, see [0029], system capable of detecting duplicate messages using two or more probabilistic data structures); and  	analyzing the deduplication token using the probabilistic data structure to determine whether the probabilistic data structure provides a positive result or a negative result (Halla-Aho, see [0053], the message module compares the identifiers of messages received at the de-duplication platform with the representations stored within the probabilistic data structures to determine if an identifier, and therefore a message, is a duplicate on another message. The message module processes the identifier with respect to the hash functions that were used to populate the probabilistic data structures, wherein results can be positive results or negative results) 	Guo further discloses examining the deduplication token to determine whether the incoming message duplicates any existing message of the messaging system by comparing the client timestamp from the deduplication token to a most-recent client timestamp for the messaging client (Guo, see col. 8 lines 35-44, messages are received with timestamp, wherein a transmitting deduplication node includes in the message a timestamp when the message was sent. The receiving nodes are enable to know how old the message is, regardless of how long or short the propagation delay is and/or how few or many hops the message took); and 	where comparing the client timestamp from the deduplication token to the most-recent client timestamp for the messaging client indicates the client timestamp is not a highest timestamp for the messaging client (Guo, see col. 8 lines 35-44, messages are received with timestamp, wherein a transmitting deduplication node includes in the message a timestamp when the message was sent. The receiving nodes are enable to know how old the message is, regardless of how long or short the propagation delay is and/or how few or many hops the message took).

  	One of ordinary skill in the art would have been motivated because it would allow the distributed deduplication storage systems to handle fluctuating numbers of deduplication nodes in order to redistribute a significant amount of data in the system which consumes resources (Guo – Column 1 lines 7-28). 	 	Halla-Aho in view of Guo is silent to store the incoming message in a message queue where examining the deduplication token determines that the incoming message does not duplicate any existing message of the messaging system. 	However, Suzani discloses store the incoming message in a message queue where examining 
 	One of ordinary skill in the art would have been motivated because it would allow network-accessible queuing services to have very high scalability in order to identify duplicate messages and reorder messages (Suzani – Column 1 lines 15-39).

 	As to claim 11, Halla-Aho in view of Guo & Suzani discloses everything disclosed in claim 8. Guo further discloses wherein the message deduplication component is further operative to examine the deduplication token to determine whether the incoming message duplicates any existing message of the messaging system by comparing the client timestamp from the deduplication token to a most-recent client timestamp for the messaging client (Guo, see col. 8 lines 35-44, messages are received with timestamp, wherein a transmitting deduplication node includes in the message a timestamp when the message was sent. The receiving nodes are enable to know how old the message is, regardless of how long or short the propagation delay is and/or how few or many hops the message took).

As to claim 12, Halla-Aho in view of Guo & Suzani discloses everything disclosed in claim 8. Halla-Aho discloses maintain a probabilistic data structure representing a plurality of deduplication tokens received for the messaging client (Halla-Aho, see [0029], system capable of detecting duplicate messages using two or more probabilistic data structures);  	analyze the deduplication token using the probabilistic data structure to determine whether the probabilistic data structure provides a positive result or a negative result (Halla-Aho, see [0053], the 
As to claim 13, Halla-Aho in view of Guo & Suzani discloses everything disclosed in claim 12. Guo further discloses the probabilistic data structure representing all received messages for the messaging client younger than a predefined timestamp age threshold (Guo, see col. 8 lines 47-64, timestamp of message is used to determine if time of message exceeds time threshold). 	As to claim 15, Halla-Aho discloses at least one computer-readable storage medium comprising instructions that, when executed, cause a system to:  	receive an incoming message at a messaging system from a messaging client on a client device; extract a deduplication token from the incoming message (Halla-Aho, see [0033] & fig. 1, the applications 

As to claim 17, Halla-Aho in view of Guo & Suzani discloses everything disclosed in claim 15. Guo further discloses examining the deduplication token to determine whether the incoming message duplicates any existing message of the messaging system by comparing the client timestamp from the deduplication token to a most-recent client timestamp for the messaging client (Guo, see col. 8 lines 35-44, messages are received with timestamp, wherein a transmitting deduplication node includes in the message a timestamp when the message was sent. The receiving nodes are enable to know how old the 

As to claim 18, Halla-Aho in view of Guo & Suzani discloses everything disclosed in claim 15. Halla-Aho discloses maintain a probabilistic data structure representing a plurality of deduplication tokens received for the messaging client (Halla-Aho, see [0029], system capable of detecting duplicate messages using two or more probabilistic data structures);  	analyze the deduplication token using the probabilistic data structure to determine whether the probabilistic data structure provides a positive result or a negative result (Halla-Aho, see [0053], the message module compares the identifiers of messages received at the de-duplication platform with the representations stored within the probabilistic data structures to determine if an identifier, and therefore a message, is a duplicate on another message. The message module processes the identifier with respect to the hash functions that were used to populate the probabilistic data structures, wherein results can be positive results or negative results) 	Guo further discloses examine the deduplication token to determine whether the incoming message duplicates any existing message of the messaging system by comparing the client timestamp from the deduplication token to a most-recent client timestamp for the messaging client (Guo, see col. 8 lines 35-44, messages are received with timestamp, wherein a transmitting deduplication node includes in the message a timestamp when the message was sent. The receiving nodes are enable to know how old the message is, regardless of how long or short the propagation delay is and/or how few or many hops the message took); and  	where comparing the client timestamp from the deduplication token to the most-recent client timestamp for the messaging client indicates the client timestamp is not a highest timestamp for the messaging client (Guo, see col. 8 lines 35-44, messages are received with timestamp, wherein a transmitting deduplication node includes in the message a timestamp when the message was sent. The receiving nodes are enable to know how old the message is, regardless of how long or short the propagation delay is and/or how few or many hops the message took). 


As to claim 21, Halla-Aho in view of Guo & Suzani discloses everything disclosed in claim 1. Guo further discloses wherein the predefined timestamp age threshold constrains a scope over which a message deduplication component operates and a span of messages to which the message deduplication component compares the incoming message (Guo, see col. 8, 47-64, received messages are determined to be too old if they have passed the cutoff or threshold (e.g., anything older than one hour ago) in order to be discarded. The Examiner interprets that the deduplication process is not being performed in order to discard message).
As to claim 22, Halla-Aho in view of Guo & Suzani discloses everything disclosed in claim 8. Guo further discloses wherein the predefined timestamp age threshold constrains a scope over which the message deduplication component operates and a span of messages to which the message deduplication component compares the incoming message (Guo, see col. 8, 47-64, received messages are determined to be too old if they have passed the cutoff or threshold (e.g., anything older than one hour ago) in order to be discarded. The Examiner interprets that the deduplication process is not being performed in order to discard message).

As to claim 23, Halla-Aho in view of Guo & Suzani discloses everything disclosed in claim 15. Guo further discloses wherein the predefined timestamp age threshold constrains a scope over which a message deduplication component operates and a span of messages to which the message deduplication component compares the incoming message (Guo, see col. 8, 47-64, received messages are determined to be too old if they have passed the cutoff or threshold (e.g., anything older than one hour ago) in order to be discarded. The Examiner interprets that the deduplication process is not being performed in order to discard message) 

Claims 2, 7, 9, 14 & 20 are are rejected under 35 U.S.C. 103 as being unpatentable over Halla-Aho et al. (U.S. Publication 2014/0304238) in view of Guo et al. (U.S. Patent No. 8,918,372), Suzani et al. (U.S. Patent No. 10,382,380) & Sharma (U.S. Publication 2015/0281196)

As to claim 2, Halla-Aho in view of Guo & Suzani discloses everything disclosed in claim 1, the deduplication token further comprising a randomly-generated nonce. 	Halla-Aho in view of Guo & Suzani is silent to the deduplication token comprising a client timestamp and a randomly-generated nonce. 	However, Sharma discloses the deduplication token further comprising a randomly-generated nonce (Sharma, see [0037] & [0045], the message identifier associated with portion is used (e.g., in conjunction with a nonce) to distinguish a properly re-sent message (e.g., with a different nonce than a previous message with the same message identifier), wherein the nonce can be a random number, a pseudorandom number, a sequential or incremental number (e.g., a number with a predetermined offset from the nonce of a previously-transmitted CoAP message), a timestamp, etc.).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Halla-Aho in view of Guo, Suzani and Sharma in order to further modify the method of detecting duplicate messages from the teachings of Halla-Aho with the method of assigning backup data to one of a plurality of deduplication nodes from the teachings of Guo with the method of network-accessible message queuing service within a service provider network from the teachings of Suzani and the method of increasing the security of communications to provide authentication of the sender of the CoAP message from the teachings of Sharma.
 	One of ordinary skill in the art would have been motivated because it would perform message validation for verifying the authenticity of the first computer system and/or the integrity of the CoAP message in order to improve security to detect and/or act on a replay attack (Sharma – 0004).

 As to claim 7, Halla-Aho in view of Guo & Suzani discloses everything disclosed in claim 1. Halla-Aho discloses maintaining a probabilistic data structure representing a plurality of deduplication 
Guo further discloses examining the deduplication token to determine whether the incoming message duplicates any existing message of the messaging system by comparing the client timestamp from the deduplication token to a most-recent client timestamp for the messaging client (Guo, see col. 8 lines 35-44, messages are received with timestamp, wherein a transmitting deduplication node includes in the message a timestamp when the message was sent. The receiving nodes are enable to know how old the message is, regardless of how long or short the propagation delay is and/or how few or many hops the message took); 
 	where comparing the client timestamp from the deduplication token to the most- recent client timestamp for the messaging client indicates the client timestamp is not a highest timestamp for the messaging client (Guo, see col. 8 lines 35-44, messages are received with timestamp, wherein a transmitting deduplication node includes in the message a timestamp when the message was sent. The 
 	comparing the deduplication token to a plurality of recently-received deduplication tokens from the messaging client where comparing the client timestamp from the deduplication token to the most-recent client timestamp for the messaging client indicates the client timestamp is not the highest timestamp for the messaging client and analyzing the client timestamp using the probabilistic data structure provides the positive result (Guo, see col. 8 lines 35-44, messages are received with timestamp, wherein a transmitting deduplication node includes in the message a timestamp when the message was sent. The receiving nodes are enable to know how old the message is, regardless of how long or short the propagation delay is and/or how few or many hops the message took);  	Halla-Aho in view of Guo & Suzani is silent to storing the incoming message in a message queue where comparing the client timestamp from the deduplication token to the most-recent client timestamp for the messaging client indicates the client timestamp is the highest timestamp for the messaging client, analyzing the deduplication token using the probabilistic data structure provides the negative result, or comparing the deduplication token to the plurality of recently-received deduplication tokens from the messaging client does not indicate duplication; and  	However, Sharma discloses storing the incoming message in a message queue where comparing the client timestamp from the deduplication token to the most-recent client timestamp for the messaging client indicates the client timestamp is the highest timestamp for the messaging client, analyzing the deduplication token using the probabilistic data structure provides the negative result, or comparing the deduplication token to the plurality of recently-received deduplication tokens from the messaging client does not indicate duplication (Sharma, see [0037] & [0045], the message identifier associated with portion is used (e.g., in conjunction with a nonce) to distinguish a properly re-sent message (e.g., with a different nonce than a previous message with the same message identifier), wherein the nonce can be a random number, a pseudorandom number, a sequential or incremental number (e.g., a number with a predetermined offset from the nonce of a previously-transmitted CoAP message), a timestamp, etc.); 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Halla-Aho in view of Guo, Suzani and Sharma in order to 
 One of ordinary skill in the art would have been motivated because it would perform message validation for verifying the authenticity of the first computer system and/or the integrity of the CoAP message in order to improve security to detect and/or act on a replay attack (Sharma – 0004). 	As to claim 9, Halla-Aho in view of Guo & Suzani discloses everything disclosed in claim 8, the deduplication token further comprising a randomly-generated nonce. 	Halla-Aho in view of Guo & Suzani is silent to the deduplication token further comprising a randomly-generated nonce. 	However, Sharma discloses the deduplication token further comprising a randomly-generated nonce (Sharma, see [0037] & [0045], the message identifier associated with portion is used (e.g., in conjunction with a nonce) to distinguish a properly re-sent message (e.g., with a different nonce than a previous message with the same message identifier), wherein the nonce can be a random number, a pseudorandom number, a sequential or incremental number (e.g., a number with a predetermined offset from the nonce of a previously-transmitted CoAP message), a timestamp, etc.). 	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Halla-Aho in view of Guo & Suzani’s disclosure to include the limitations of Sharma’s in order to improve security to allow the second computer system to advantageously detect and/or act on a replay attack (Sharma, see abstract). 
As to claim 14, Halla-Aho in view of Suzani discloses everything disclosed in claim 8. Halla-Aho discloses maintain a probabilistic data structure representing a plurality of deduplication tokens received for the messaging client (Halla-Aho, see [0029], system capable of detecting duplicate messages using two or more probabilistic data structures); 
 	where comparing the client timestamp from the deduplication token to the most-recent client timestamp for the messaging client indicates the client timestamp is not a highest timestamp for the 
 One of ordinary skill in the art would have been motivated because it would perform message validation for verifying the authenticity of the first computer system and/or the integrity of the CoAP message in order to improve security to detect and/or act on a replay attack (Sharma – 0004).

 	As to claim 20, Halla-Aho in view of Guo & Suzani discloses everything disclosed in claim 15, the deduplication token comprising a client timestamp, comprising further instructions that, when executed, cause a system to:  	maintain a probabilistic data structure representing a plurality of deduplication tokens received for the messaging client (Halla-Aho, see [0029], system capable of detecting duplicate messages using two or more probabilistic data structures);   	analyze the deduplication token using the probabilistic data structure to determine whether the probabilistic data structure provides a positive result or a negative result (Halla-Aho, see [0053], the message module compares the identifiers of messages received at the de-duplication platform with the representations stored within the probabilistic data structures to determine if an identifier, and therefore a message, is a duplicate on another message. The message module processes the identifier with respect to the hash functions that were used to populate the probabilistic data structures, wherein results can be positive results or negative results) 	discard the incoming message where comparing the client timestamp from the deduplication token to the most-recent client timestamp for the messaging client indicates the client timestamp is not 
.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627.  The examiner can normally be reached on 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/T.M.P/Examiner, Art Unit 2457                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457